Case 1:20-cv-00847-SEB-TAB Document 8 Filed 04/17/20 Page 1 of 4 PageID #: 80




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

PATRICK HOLMES,                                         )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )       No. 1:20-cv-00847-SEB-TAB
                                                        )
STATE OF INDIANA,                                       )
                                                        )
                                Respondent.             )

              Order Dismissing Petition and Directing Entry of Final Judgment

        Mr. Holmes’s petition for writ of habeas corpus challenging his state conviction was filed

on March 16, 2020. The petition stated that the state trial court denied Mr. Holmes’s petition for

post-conviction relief on February 7, 2020, but the online state court docket in case number 49G21-

1904-PC-012590          indicates     that    the   state    petition     remains      pending.   See

https://public.courts.in.gov/mycase (public case search) (last visited Apr. 13, 2020). Mr. Holmes

marked “N/A” on the section of the federal habeas petition addressing whether he appealed the

disposition of his state petition for post-conviction relief to the highest state court.

        The Court issued an order to Mr. Holmes giving him an opportunity to show cause why his

petition should not be dismissed without prejudice for failure to exhaust his state court remedies.

Dkt. 5. Mr. Holmes replied on April 13, 2020, arguing that the state court denied his petition for

post-conviction relief on March 3, 2020, and asking the Court to excuse his failure to exhaust his

state court remedies.

        Mr. Holmes is correct that procedural default caused by failure to exhaust state remedies

can be overcome if the petitioner shows cause and prejudice or shows that failure to consider the

claims will result in a fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S. 722,
Case 1:20-cv-00847-SEB-TAB Document 8 Filed 04/17/20 Page 2 of 4 PageID #: 81




750 (1991); Moffat v. Broyles, 288 F.3d 978, 982 (7th Cir. 2002). But it is not clear that Mr. Holmes

has procedurally defaulted his claims. The online state court docket indicates that his state petition

remains pending. If true, Mr. Holmes must await the state court’s decision, and appeal that decision

and exhaust his claims through one complete round of state court review before refiling his petition

in federal court. “To protect the primary role of state courts in remedying alleged constitutional

errors in state criminal proceedings, federal courts will not review a habeas petition unless the

prisoner has fairly presented his claims throughout at least one complete round of state-court

review, whether on direct appeal of his conviction or in post-conviction proceedings.” Johnson v.

Foster, 786 F.3d 501, 504 (7th Cir. 2015) (citation and quotation marks omitted); see 28 U.S.C.

§ 2254(b)(1)(A). “Fair presentment requires . . . the petitioner [to] raise the issue at each and every

level in the state court system, including levels at which review is discretionary rather than

mandatory,” such as the Indiana Supreme Court. King v. Pfister, 834 F.3d 808, 815 (7th Cir. 2016)

(citation and quotation marks omitted).

       If Mr. Holmes is correct that the state court denied his petition for post-conviction relief on

March 3, 2020, then he should have appealed that decision. If he did, his state petition is still

pending and is unexhausted. If he did not timely appeal the state post-conviction court’s decision,

his claims may be procedurally barred.

       Mr. Holmes has not shown cause for failing to exhaust his claims in state court. He argues

that as a pro se litigant, he thought this Court’s prior instruction to exhaust his state court remedies

only required him to pursue his claim at the state trial court level, which he has done. His argument

fails. This Court’s denial of Mr. Holmes’ prior petition on failure to exhaust grounds explained

that this Court could not review his petition until he had presented his claims through one complete

round of state court review which includes seeking discretionary review by the Indiana Supreme
Case 1:20-cv-00847-SEB-TAB Document 8 Filed 04/17/20 Page 3 of 4 PageID #: 82




Court. Holmes v. Indiana Department of Correction, 3:18-cv-00195-RLY-MPB, dkt. 19 (March

26, 2019).

       Finally, Mr. Holmes asks this Court to stay proceedings in this action to allow him to

exhaust his state court remedies. The Supreme Court has held that stay and abeyance in habeas

actions should be granted only when the petitioner demonstrates good cause for failing to exhaust

arguably meritorious claims in state court. Rhines v. Weber, 544 U.S. 269, 277 (2005). Here,

Mr. Holmes has not shown good cause for failing to exhaust his state court remedies. District

courts may stay a fully unexhausted petition, such as Mr. Holmes’s, if the one-year limitations

period has expired or is close to expiring. Dolis v. Chambers, 454 F.3d 721, 725 (7th Cir. 2006).

Mr. Holmes has several months remaining on his one-year limitations period, so a dismissal of his

petition now does not prevent him from refiling the petition once he has exhausted his state court

remedies. Therefore, a stay of this action is not warranted.

       Mr. Holmes is notified that “[u]nder 28 U.S.C. § 2244(d)(1)(A), a state prisoner seeking

federal habeas relief has just one year after his conviction becomes final in state court to file his

federal petition.” Gladney v. Pollard, 799 F.3d 889, 894 (7th Cir. 2015). “The one-year clock is

stopped, however, during the time the petitioner’s ‘properly filed’ application for state

postconviction relief ‘is pending.’” Day v. McDonough, 547 U.S. 198, 201 (2006) (quoting 28

U.S.C. § 2244(d)(2)).

       Mr. Holmes’s conviction became final on August 11, 2018, when his time to seek transfer

to the Indiana Supreme Court on his direct appeal expired. He, therefore had one year from that

date to file his federal habeas petition. The one-year clock stopped when Mr. Holmes filed his state

petition for post-conviction relief on April 2, 2019. The clock will resume upon completion of

those proceedings.
Case 1:20-cv-00847-SEB-TAB Document 8 Filed 04/17/20 Page 4 of 4 PageID #: 83




       It is clear from Mr. Holmes’s petition and his return to the show cause order that he has not

exhausted his state court remedies. It is not clear whether his claims are now procedurally barred.

Because Mr. Holmes may still be able to exhaust his state court remedies, his petition is dismissed

without prejudice, which means that he may refile his petition after exhausting his state court

remedies.

       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.




             4/17/2020
Date: ________________________                        _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




Distribution:

PATRICK HOLMES
267405
EDINBURGH – CF
EDINBURGH CORRECTIONAL FACILITY
Inmate Mail/Parcels
P.O. Box 470
Edinburgh, IN 46124
